MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	14	
Docket:	      Pen-17-251	
Submitted	
  On	Briefs:	 November	29,	2017	
Decided:	     January	23,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                         DANIEL	L.	CHASE	
	
	
PER	CURIAM	

	        [¶1]	 	 Daniel	 L.	 Chase	 appeals	 from	 a	 judgment	 entered	 by	 the	 District	

Court	 (Bangor,	 Campbell,	 J.)	 after	 a	 bench	 trial.	 	 The	 court	 found	 that	 Chase	

had	 committed	 the	 civil	 violations	 of	 improperly	 displaying	 a	 registration	

plate,	 29-A	 M.R.S.	 §	452(3)	 (2017),	 and	 failing	 to	 register	 a	 vehicle	 that	 is	

operated	 or	 remains	 on	 a	 public	 way,	 29-A	 M.R.S.	 §	 351(1)	 (2017).	 	 Chase	

argues	 that	 the	 court	 erred	 in	 finding	 that	 he	 committed	 the	 violations	 and	

that	 the	 court	 proceedings	 violated	 the	 Due	 Process	 Clause,	 the	 Equal	

Protection	 Clause,	 and	 the	 Americans	 with	 Disabilities	 Act.1	 	 We	 affirm	 the	

judgment.	


    1	
    	 See	 U.S.	 Const.	 amend.	 XIV,	 §	 1;	 42	 U.S.C.S.	 §§	 12101-12213	 (LEXIS	 through	 Pub.	 L.	 No.	
115-108).	
2	

	         [¶2]		Chase	has	not	supplied	a	transcript	of	the	trial	proceedings	or	an	

approved	substitute	for	a	transcript.		 See	M.R.	App.	P.	5	(Tower	2016);2	M.R.	

Civ.	 P.	 91(f)(2)(B)(i).	 	 Thus,	 we	 have	 before	 us	 neither	 the	 testimony	 and	

arguments	 presented	 by	 the	 parties,	 nor	 the	 court’s	 recitation	 of	 its	 factual	

findings.		Although	we	are	able	to	review	the	exhibits	in	the	court	file,	we	lack	

a	record	of	the	testimony	authenticating	and	discussing	those	exhibits,	and	we	

have	no	record	of	the	findings	that	the	court	reached	based	on	the	testimonial,	

photographic,	 and	 documentary	 evidence	 viewed	 as	 a	 whole.	 	 In	 such	

circumstances,	we	“assume	that	there	is	sufficient	competent	evidence	in	the	

record	 to	 support	 the	 trial	 court’s	 findings	 of	 fact.”	 	 Guardianship	 of	 Luneau,	

2016	ME	127,	¶	17,	147	A.3d	349.		Although	the	statutes	at	issue	may	not	be	a	

model	 of	 clarity,	 we	 cannot,	 on	 this	 record,	 conclude	 that	 the	 court	 erred	 in	

finding	that	the	State	established	the	elements	of	each	violation.3	

	         [¶3]		The	issues	of	law	that	Chase	raises	are	nearly	all	controlled	by	our	

opinion	 in	 his	 earlier	 appeal	 from	 another	 similar	 judgment.	 	 See	 State	 v.	

     2		We	cite	to	the	Rules	of	Appellate	Procedure	that	apply	to	this	appeal,	which	was	commenced	

before	September	1,	2017.		See	M.R.	App.	P.	1	(restyled).	

     3	 	 For	 instance,	 although	 there	 may	 be	 some	 ambiguity	 in	 the	 requirement	 that	 a	 registration	

plate	 be	 displayed	 “horizontally,”	 29-A	 M.R.S.	 §	 452(1)	 (2017),	 we	 cannot	 know—without	 a	
transcript—whether	 the	 court	 found	 an	 improper	 display	 of	 registration	 plates	 on	 that	 basis.	 	 It	
may	have	instead	found	that	Chase	improperly	displayed	the	plates	either	by	failing	to	attach	them	
“to	the	front	and	the	rear	of	[the]	vehicle,”	id.,	or	by	failing	to	ensure	that	the	“plates,	including	the	
numbers,	 letters	 and	 words,	 .	 .	 .	 always	 [are]	 plainly	 visible	 and	 legible,”	 29-A	 M.R.S.	 §	452(4)	
(2017).	
                                                                                              3	

Chase,	 2017	 ME	 43,	 157	 A.3d	 1291.	 	 As	 there,	 the	 court	 appropriately	

responded	to	Chase’s	requests	for	accommodation	due	to	disability,	including	

by	 providing	 Communication	 Access	 Realtime	 Translation	 (CART)	 to	 enable	

Chase	to	read	a	real-time	transcription	of	the	proceedings	while	he	was	in	the	

courtroom.	 	 See	 id.	 ¶¶	 3,	 6.	 	 The	 court	 was	 not,	 as	 Chase	 argues,	 required	 to	

provide	him	with	a	lawyer,	see	4	M.R.S.	§	1801	(2017)	(establishing	the	Maine	

Commission	 on	 Indigent	 Legal	 Services	 to	 provide	 counsel	 paid	 for	 by	 the	

State	only	for	specified	case	types),	or	with	differently	worded	versions	of	the	

Maine	Rules	of	Civil	Procedure	or	the	Maine	Rules	of	Evidence—rules	that	we	

were	authorized	to	promulgate,	see	4	M.R.S.	§	8	(2017).		See	Chase,	2017	ME	

43,	¶	6	&	n.3,	157	A.3d	1291.			

	      [¶4]		Chase	additionally	argues	that	he	was	deprived	of	due	process	and	

the	equal	protection	of	the	laws	when	the	court	denied	his	request	for	a	jury	

trial.		See	U.S.	Const.	amend.	XIV,	§	1.		First,	to	be	clear,	the	Maine	Constitution	

does	 not	 guarantee	 the	 right	 to	 a	 jury	 trial	 in	 a	 civil	 traffic	 violation	 matter.		

See	 State	 v.	 Anton,	 463	 A.2d	 703,	 708-09	 (Me.	 1983)	 (citing	 Me.	 Const.	 art.	 I,	

§	20);	 see	 also	 Chase,	 2017	 ME	 43,	 ¶	 5,	 157	 A.3d	 1291.	 	 The	 Due	 Process	

Clause’s	 guarantee	 of	 an	 impartial	 fact-finder	 also	 does	 not	 guarantee	 that	 a	

jury	will	be	the	fact-finder	in	a	civil	matter.		See	In	re	L.T.,	2015	ME	94,	¶	20,	
4	

120	 A.3d	 650	 (citing	 In	 re	 A.M.,	 2012	 ME	 118,	 ¶	 16,	 55	 A.3d	 463);	 see	 also	

Chase,	2017	ME	43,	¶	5,	157	A.3d	1291	(“[N]either	the	Maine	Constitution,	nor	

any	other	authority,	requires	that	a	jury	trial	be	available	in	a	traffic	matter.”).		

Nor	does	the	Equal	Protection	Clause	require	a	jury	to	be	the	fact-finder	when	

Chase	 has	 not	 argued	 or	 shown	 that	 the	 court	 is	 treating	 similarly	 situated	

defendants	 differently	 in	 cases	 involving	 alleged	 traffic	 violations	 based	 on	

any	 challenged	 classification.	 	 State	 v.	 Bennett,	 2015	 ME	 46,	 ¶¶	16-20,	 114	

A.3d	994;	see	also	Chase,	2017	ME	43,	¶	5,	157	A.3d	1291.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	    	     	     	      	     	
	
Daniel	Chase,	appellant	pro	se	

R.	 Christopher	 Almy,	 District	 Attorney,	 and	 Mark	 A.	 Rucci,	 Asst.	 Dist.	 Atty.,	
Prosecutorial	District	V,	Bangor,	for	appellee	State	of	Maine	
	
	
District	Court	Violations	Bureau	docket	number	TI-2017-1235623	
FOR	CLERK	REFERENCE	ONLY